Jacob DENEDO, Mess Management Specialist Second Class
                       U.S. Navy, Appellant

                                        v.

                        United States, Appellee

                             Misc. No. 07-8012
                        Crim. App. No. 99-00680

       United States Court of Appeals for the Armed Forces

                         Argued October 1, 2007

                         Decided March 11, 2008

EFFRON, C.J., delivered the opinion of the Court, in which Baker
and Erdmann, JJ., joined. Stucky and Ryan, JJ., each filed a
dissenting opinion.


                                    Counsel


For Appellant: Matthew S. Freedus, Esq. (argued); Eugene R.
Fidell, Esq., Brent C. Harvey, Esq., and Lieutenant Brian L.
Mizer, JAGC, USN (on brief).

For Appellee: Lieutenant Commander Paul D. Bunge, JAGC, USN
(argued); Commander Paul C. LeBlanc, JAGC, USN (on brief); Major
Brian K. Keller, USMC.

Amicus Curiae for Appellant: Donald G. Rehkopf Jr., Esq. (on
brief) -- The National Association of Criminal Defense Lawyers.

Military Judge:   Gerald E. Champagne




            THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION
Denedo v. United States, No. 07-8012/NA


     Chief Judge EFFRON delivered the opinion of the Court.

     Appellant filed a petition for extraordinary relief with

the United States Navy-Marine Corps Court of Criminal Appeals.

The court considered his petition and denied relief.    Denedo v.

United States, No. NMCCA 9900680 (N-M. Ct. Crim. App. Mar. 26,

2007).    Appellant then filed the present appeal.

     For a writ appeal, we consider the record developed at

trial and on direct appeal.   We also consider the materials

filed by the parties in the course of the writ proceedings at

the Court of Criminal Appeals and the appeal to our Court.

Based on the foregoing, we consider whether a decision on the

writ appeal can be reached on the record before us, or whether a

more fully developed factual record is required prior to

reaching a decision on the merits.    See Section III.C.2., infra.

     The Government contends that the Court of Criminal Appeals

erred by not dismissing the petition on jurisdictional grounds,

while Appellant contends that the court erred by not granting

relief.   Appellant challenges his court-martial conviction,

asserting that his plea was not knowing or voluntary.   Appellant

contends that he expressly requested guidance of counsel on the

immigration impact of his plea, that the advice provided by his

attorney was defective, and that he relied upon ineffective

assistance of counsel to his detriment in pleading guilty.     He

further asserts that the defect in counsel’s advice was not

                                  2
Denedo v. United States, No. 07-8012/NA


known to him and could not have been known to him until eight

years after conviction when the United States Citizenship and

Immigration Services (USCIS) first sought to deport him based on

his court-martial conviction.    Although judicial review of

immigration proceedings, including any use therein of a court-

martial conviction, is outside the jurisdiction of this Court,

the providence of a guilty plea at a court-martial is subject to

our review.   See Section III.B., infra.

     For the reasons set forth below, we conclude that the Court

of Criminal Appeals properly rejected the Government’s motion to

dismiss.   We further conclude that a more fully developed record

is required prior to reaching a decision on the merits, and we

remand the case for further consideration by the Court of

Criminal Appeals.

     Section I of this opinion outlines the procedural history

of the present case.   Section II discusses collateral review

under the All Writs Act.    Section III addresses Appellant’s

request for relief.



                       I.   PROCEDURAL HISTORY

     Appellant, who was born in Nigeria, came to the United

States in 1984.   He enlisted in the Navy in 1989 and became a

lawful permanent resident in 1990.



                                  3
Denedo v. United States, No. 07-8012/NA


        In 1998, the Government charged Appellant with conspiracy,

larceny, and forgery, alleging that he assisted a civilian

acquaintance in defrauding a community college.    See Articles

81, 121, 123, Uniform Code of Military Justice (UCMJ), 10 U.S.C.

§§ 881, 921, 923 (2000).    Appellant, who was represented by

civilian counsel and detailed military counsel, entered into a

pretrial agreement with the convening authority.     In exchange

for Appellant’s agreement to enter a guilty plea, the convening

authority agreed to reduce the charges.    The convening authority

also agreed to refer the case to a special court-martial, which,

at that time, could not impose a sentence of confinement in

excess of six months.    See Article 19, UCMJ, 10 U.S.C. § 819

(1994), amended by National Defense Authorization Act for Fiscal

Year 2000, Pub. L. No. 106-65, § 577, 113 Stat. 512, 625 (1999)

(prospectively providing a twelve-month maximum for periods of

confinement adjudged by special courts-martial).

        Pursuant to the pretrial agreement, Appellant entered a

plea of guilty at a special court-martial composed of a military

judge sitting alone.    In accordance with applicable law, the

military judge conducted an inquiry into the providence of the

plea.    See Article 45, UCMJ, 10 U.S.C. § 845 (2000); Rule for

Courts-Martial (R.C.M.) 910; United States v. Care, 18 C.M.A.

535, 40 C.M.R. 247 (1969).    After conducting the inquiry, the

military judge concluded that the plea was provident.    The

                                   4
Denedo v. United States, No. 07-8012/NA


military judge entered findings of guilty for the charges of

conspiracy and larceny, as limited by the pretrial agreement.

The record contains no reference to the subject of the

deportation consequences of the pleas.    Following the entry of

findings, the military judge conducted a sentencing proceeding.

On July 15, 1998, the military judge imposed a sentence that

included three months confinement, reduction to grade E-1, and a

bad-conduct discharge.   The convening authority approved the

sentence on March 7, 1999.    The Navy-Marine Corps Court of

Criminal Appeals affirmed on February 24, 2000.    United States

v. Denedo, No. NMCA 99-00680 (N-M. Ct. Crim. App. Feb. 24,

2000).   Appellant did not seek further review in our Court.    The

Navy discharged Appellant on May 30, 2000.

    On October 30, 2006, the Government, through USCIS,

initiated proceedings to deport Appellant, citing his 1998

special court-martial conviction.1    Subsequently, Appellant filed

a petition for extraordinary relief with the Navy-Marine Corps

Court of Criminal Appeals, requesting collateral review of his

court-martial for alleged ineffective assistance of counsel and

issuance of a writ of error coram nobis under the All Writs Act,

28 U.S.C. § 1651(a) (2000).    Appellant’s petition alleged that



1
  During the present writ appeal, USCIS filed an additional
deportation charge, also based upon Appellant’s special court-
martial conviction.
                                  5
Denedo v. United States, No. 07-8012/NA


he specifically told his counsel during plea negotiations that

“his primary concern and objective” was “to avoid the risk of

deportation,” and that he was “far more concerned about

deportation and being separated from his family, than the risk

of going to jail.”   According to Appellant’s petition, his

counsel had assured him that “if he agreed to plead guilty at a

special-court-martial he would avoid any risk of deportation.”

     At the Court of Criminal Appeals, the Government filed a

motion to dismiss on the grounds that the court lacked

jurisdiction to consider the writ.     The Court of Criminal

Appeals denied the Government’s motion to dismiss. Denedo, No.

NMCCA 9900680.   The court also considered and denied Appellant’s

petition for extraordinary relief in a summary decision.       Id.

     Appellant filed a writ appeal with this Court.     The

Government, in response, reiterated its jurisdictional

objection.   In addition, the Government contended that Appellant

had been provided with the effective assistance of counsel at

his court-martial.



                      II.   COLLATERAL REVIEW

                            A.   BACKGROUND

     In a court-martial of the type at issue in the present

case, the findings and sentence approved by the convening

authority are subject to direct review by the Court of Criminal

                                   6
Denedo v. United States, No. 07-8012/NA


Appeals of the military department concerned.    Article 66(b),

UCMJ, 10 U.S.C. § 866(b) (2000); cf. Article 69, UCMJ, 10 U.S.C.

§ 869 (2000) (providing for review of other courts-martial in

the Office of the Judge Advocate General).    In addition to

issues of law, the scope of review at the Court of Criminal

Appeals extends to factual sufficiency and sentence

appropriateness.   See Article 66(c), UCMJ.   The decisions of the

Court of Criminal Appeals are subject to direct review in this

Court on issues of law.   Article 67(a), (c), UCMJ, 10 U.S.C. §

867(a), (c) (2000).   Cases in which we have granted review or

have otherwise provided relief are subject to direct review in

the Supreme Court by writ of certiorari.   Article 67a, UCMJ, 10

U.S.C. § 867a (2000); 28 U.S.C. § 1259 (2000).

     A judgment as to the legality of the proceedings becomes

final upon the completion of direct review by the Court of

Criminal Appeals and (1) expiration of the time for filing a

petition for review with this Court without such a filing (and

without the case otherwise being under review at this Court);

(2) rejection of a petition for review by this Court; or (3)

completion of review by this Court, subject to requirements

regarding potential review by the Supreme Court.   Article

71(c)(1), UCMJ, 10 U.S.C. § 871(c)(1) (2000).    In addition,

various forms of executive action are required before the

results of a court-martial become final.   See Article 71(a),

                                 7
Denedo v. United States, No. 07-8012/NA


(b), (c)(2), UCMJ.   Once such action is taken, Article 76, UCMJ,

10 U.S.C. § 876 (2000), provides, in pertinent part, that

“[o]rders publishing the proceedings of courts-martial and all

action taken pursuant to those proceedings are binding upon all

departments, courts, agencies, and officers of the United

States,” subject to certain explicit exceptions.

     The results of courts-martial are subject to collateral

review by courts outside the military justice system.   See,

e.g., Burns v. Wilson, 346 U.S. 137 (1953) (plurality opinion)

(habeas corpus in Article III courts); Schlesinger v.

Councilman, 420 U.S. 738, 751 (1975) (noting that various forms

of collateral review historically have been available for

courts-martial convictions); United States ex rel. New v.

Rumsfeld, 448 F.3d 403, 406 (D.C. Cir. 2006 (federal question

under 28 U.S.C. § 1331); Matias v. United States, 923 F.2d 821,

823, 825 (Fed. Cir. 1990) (back pay litigation under the Tucker

Act, 28 U.S.C. § 1491).   Courts-martial also are subject to

collateral review within the military justice system.   See,

e.g., Loving v. United States, 62 M.J. 235, 246 (C.A.A.F. 2005);

cf. Schlesinger, 420 U.S. at 753 n.26 (describing collateral

review by extraordinary writs in the military justice system).

     Appellant has requested collateral review under the All

Writs Act, which provides that “all courts established by Act of

Congress may issue all writs necessary or appropriate in aid of

                                 8
Denedo v. United States, No. 07-8012/NA


their respective jurisdictions and agreeable to the usages and

principles of law.”    28 U.S.C. § 1651(a).   The Act requires two

separate determinations:    first, whether the requested writ is

“in aid of” a court’s jurisdiction; and second, whether the

requested writ is “necessary or appropriate.”

      B.     COLLATERAL REVIEW IN AID OF THE JURISDICTION OF THE
                       COURTS OF CRIMINAL APPEALS

     As the Supreme Court observed in Clinton v. Goldsmith, 526

U.S. 529, 534-35 (1999), “although military appellate courts are

among those empowered to issue extraordinary writs under the

Act,” the Act confines a court to issuance of process in aid of

“its existing statutory jurisdiction” and “does not enlarge that

jurisdiction.”    The Supreme Court noted that this Court “is not

given authority, by the All Writs Act or otherwise, to oversee

all matters arguably related to military justice, or to act as a

plenary administrator even of criminal judgments it has

affirmed.”    Id. at 536.   The Court added that “there is no

source of continuing jurisdiction for the CAAF over all actions

administering sentences that the CAAF at one time had the power

to review.”    Id.

     When courts within the military justice system lack subject

matter jurisdiction over an action, such as an administrative

separation, they cannot invoke the All Writs Act to enlarge

their jurisdiction to review the administrative action, even if


                                   9
Denedo v. United States, No. 07-8012/NA


it is based upon the results of a court-martial.    Id. (noting

that “Goldsmith’s court-martial sentence has not been changed;

another military agency has simply taken independent action”).

However, when a petitioner seeks collateral relief to modify an

action that was taken within the subject matter jurisdiction of

the military justice system, such as the findings or sentence of

a court-martial, a writ that is necessary or appropriate may be

issued under the All Writs Act “in aid of” the court’s existing

jurisdiction.   Loving, 62 M.J. at 245-46 (citing 28 U.S.C. §

1651(a), and Goldsmith, 526 U.S. at 534).

     The existing statutory jurisdiction of the Navy-Marine

Corps Court of Criminal Appeals includes cases such as

Appellant’s, in which the sentence extends to a punitive

discharge.   Article 66(b), UCMJ.    On direct appeal, the Court of

Criminal Appeals conducts a de novo review of the findings and

sentence approved by the convening authority.    Article 66(c),

UCMJ (providing for review of matters of fact and law, as well

as sentence appropriateness).   Appellant’s request for coram

nobis relief is limited to the findings and sentence of the

court-martial reviewed by the Court of Criminal Appeals.    He has

raised a claim -- ineffective assistance of counsel -- that goes

directly to the validity and integrity of the judgment rendered

and affirmed.   As such, the petition was “in aid of” the

existing jurisdiction of the Court of Criminal Appeals.

                                10
Denedo v. United States, No. 07-8012/NA


              C.   ARTICLE 76 AND COLLATERAL REVIEW

     As noted in Section II.A., supra, Article 76 addresses the

completion of direct review, including executive action.

Article 76 provides in pertinent part:

     The appellate review of records of trial provided by
     this chapter, the proceedings, findings, and sentences
     of courts-martial as approved, reviewed, or affirmed
     as required by this chapter, and all dismissals and
     discharges carried into execution under sentences by
     courts-martial following approval, review, or
     affirmation as required by this chapter, are final and
     conclusive. Orders publishing the proceedings of
     courts-martial and all action taken pursuant to those
     proceedings are binding upon all departments, courts,
     agencies, and officers of the United States, subject
     only to action upon a petition for a new trial as
     provided in section 873 of this title (article 73) and
     to action by the Secretary concerned as provided in
     section 874 of this title (article 74), and the
     authority of the President.

     In Schlesinger, 420 U.S. at 745, the Supreme Court

emphasized that Article 76 provides a prudential constraint on

collateral review, not a jurisdictional limitation.    Article 76

“does not expressly effect any change in the subject-matter

jurisdiction of Article III courts.”   Id. at 749.    The Article

“only defines the point at which military court judgments become

final and requires that they be given res judicata effect.”      Id.

     Similar considerations apply to the application of Article

76 within the military justice system.    Although Schlesinger

involved a collateral challenge to a pending court-martial in an

Article III court, the Supreme Court’s analysis of the


                                11
Denedo v. United States, No. 07-8012/NA


relationship between Article 76 and collateral review

specifically cited a post-Article 76 coram nobis case reviewed

by this Court.   See Schlesinger, 420 U.S. at 753 n. 26 (quoting

United States v. Frischholz, 16 C.M.A. 150, 151, 36 C.M.R. 306,

307 (1966)); see also Noyd v. Bond, 395 U.S. 683, 695 n.7 (1969)

(observing that this Court in Frischholz “properly rejected” the

government’s argument that this Court lacked power to grant

writs under the All Writs Act); cf. Goldsmith, 526 U.S. at 537

n.11 (referring to the discussion in Noyd, 395 U.S. at 693-99,

of the various avenues of relief available within the military

justice system).   In terms of timing, Article 76 serves as a

prudential restraint on collateral review of courts-martial

pending completion of direct review.   When a coram nobis

petition is considered after completion of direct review,

finality of direct review enhances rather than diminishes

consideration of a request for collateral relief.   See, e.g.,

United States v. Morgan, 346 U.S. 502, 511-12 (1954); see

Section III, infra.   In terms of the scope of collateral review,

the res judicata effect of Article 76 means that the decision on

direct review will stand as final unless it fails to pass muster

under the highly constrained standards applicable to review of

final judgments, as discussed in the following sections.




                                12
Denedo v. United States, No. 07-8012/NA


           D. THE AVAILABILITY OF OTHER REMEDIES AS A
          LIMITATION ON RELIEF UNDER THE ALL WRITS ACT

     Because the All Writs Act serves as a residual authority, a

writ is not “necessary or appropriate” under the statute if

another adequate legal remedy is available.    See Loving, 62 M.J

at 247, 253-54 (discussing Carlisle v. United States, 517 U.S.

416 (1996)).   The determination of whether another remedy is

adequate requires a contextual analysis.    The possibility of

executive clemency, for example, does not provide an adequate

remedy because the exercise of clemency powers does not ensure

judicial review of legal issues.     See id. at 247.   Likewise, a

motion for a new trial is not a remedy if the request for

extraordinary relief is based on developments occurring after

the two-year deadline in Article 74, UCMJ, 10 U.S.C. § 874

(2000).

     In view of the potential for collateral review by courts

outside the military justice system, see Section II.A., supra,

the question arises as to whether the availability of such

review renders review of a coram nobis petition by the Court of

Criminal Appeals unnecessary or inappropriate.    In Loving, we

observed that Article III courts would be unlikely to exercise

jurisdiction over petitions for extraordinary relief during the

period between completion of final legal review under Article

71(c) and finality of proceedings on direct review under Article


                                13
Denedo v. United States, No. 07-8012/NA


76 because of doctrines such as exhaustion and abstention,

reflecting the primary role of courts within the military

justice system in reviewing challenges to courts-martial.     62

M.J. at 248-51.   In that context, we concluded that review was

available under the All Writs Act to consider a court-martial

conviction and sentence that was challenged during the period

between completion of final legal review under Article 71(c) and

the completion of final review, including executive actions,

under Article 76.   Id. at 256.   In the present case, we consider

the relationship between extraordinary writ proceedings within

the military justice system and the possibility of Article III

collateral review in a post-Article 76 setting, a matter that we

did not address in Loving.   See id. at 245 n.61.

1.   Constraints on collateral review by courts outside the
     military justice system

      The power of courts outside the military justice system to

engage in post-Article 76 collateral review is subject to

constraints on the exercise of that power.   See Loving, 62 M.J.

at 248-49.   A prominent theme running through the Supreme

Court’s consideration of military justice cases on collateral

review is that the system of courts established by Congress for

the military justice system should serve as the primary

mechanism for review of court-martial cases, and that the courts

within the military justice system should have an opportunity to


                                  14
Denedo v. United States, No. 07-8012/NA


consider challenges to court-martial proceedings prior to review

by courts outside the military system.        This theme is reflected

in the Supreme Court’s emphasis on exhaustion of military

remedies, as well as the Court’s focus on full and fair

consideration by the courts within the military justice system.

     a.   Exhaustion of remedies

     Under the exhaustion of remedies doctrine, courts outside

the military justice system normally refrain from collateral

review of courts-martial until all available military remedies

are exhausted.   The doctrine reflects the Supreme Court’s view

of the pivotal role assigned by Congress to the courts in the

military justice system.   As the Court stated in Schlesinger,

Congress enacted the UCMJ under its power to regulate the armed

forces in an effort “to balance . . . military necessities

against the equally significant interest of ensuring fairness to

servicemen charged with military offenses, and to formulate a

mechanism by which these often competing interests can be

adjusted.”   420 U.S. at 757-58.    To address those competing

interests, “Congress created an integrated system of military

courts and review procedures.”     Id. at 758.

     The Supreme Court further observed that “implicit in the

congressional scheme embodied in the Code is the view that the

military court system generally is adequate to and responsibly

will perform its assigned task.”        Id.   Underscoring the need for

                                   15
Denedo v. United States, No. 07-8012/NA


other courts to refrain from review until all military remedies

have been exhausted, the Court stated “[w]e think this

congressional judgment must be respected and that it must be

assumed that the military court system will vindicate

servicemen’s constitutional rights.”    Id.

     As a general matter, courts outside the military justice

system “will not entertain habeas petitions by military

prisoners until all available military remedies have been

exhausted.”   Id.   The exhaustion requirement is prudential

rather than jurisdictional, and the Supreme Court did not

preclude the possibility that the circumstances of a particular

case might warrant consideration of a habeas petition by an

Article III court prior to exhaustion.    Id. at 761.

     b.   Full and fair consideration

     Even when remedies have been exhausted, the scope of

collateral review outside the military justice system is

constrained by the requirement to consider whether the military

justice system has given full and fair consideration to the

claims at issue.    Burns, 346 U.S. at 142-46.   De novo review is

appropriate only if the military justice system “manifestly

refused to consider those claims.”    Id. at 142.   As recently

noted by the United States Court of Appeals for the District of

Columbia Circuit in New, 448 F.3d at 407-08, Article III courts

have utilized various standards in applying Burns.      Compare,

                                 16
Denedo v. United States, No. 07-8012/NA


e.g., Dodson v. Zelez, 917 F.2d 1250, 1252-53 (10th Cir. 1990)

(applying the deference test articulated by the United States

Court of Appeals for the Fifth Circuit in Calley v. Callaway,

519 F.2d 184 (5th Cir. 1975)), with Brosius v. Warden, 278 F.3d

239, 245 (3d Cir. 2002) (applying the deference standard that

the court would have used in habeas review of a state court

conviction under 28 U.S.C. § 2254(d)).    Irrespective of the

different approaches used by the Article III courts, they are

obligated to apply the exhaustion and review standards of

Schlesinger and Burns when considering claims raised by a

petitioner on collateral review.

2.   The relationship between courts within and outside the
     military justice system with respect to collateral review

     As previously described, courts within the military justice

system conduct extraordinary writ review of courts-martial at a

variety of stages, including after completion of direct review

under Article 76.   Although not prohibited from undertaking

collateral review at the post-Article 76 stage without

considering the availability of relief within the military

justice system, a number of Article III courts have deferred

action because of, or otherwise have taken into account, the

availability of post-Article 76 collateral review within the

military justice system.




                                17
Denedo v. United States, No. 07-8012/NA


     In Frischholz, 16 C.M.A. at 151, 36 C.M.R. at 307, the

petitioner’s conviction became final under Article 76 after we

denied his petition for direct review and he was dismissed from

the Air Force.   Five years later, he sought collateral relief

from the United States District Court for the District of

Columbia. Id. at 151, 36 C.M.R. at 307.    The district court

dismissed the petition, indicating that he should first seek

review on the merits from this Court, a suggestion apparently

initiated by the government.    See id. at 151, 36 C.M.R. at 307.

     When Frischholz followed the district court’s suggestion

and filed a petition for a writ of error coram nobis with this

Court, the government changed its position, contending that the

case was outside this Court’s statutory jurisdiction under

Article 67, and that we could not review a case after it became

final under Article 76, UCMJ.   See id. at 151, 36 C.M.R. at 307.

We rejected the government’s position, concluding that we had

jurisdiction to review the case under the All Writs Act, and we

denied the application for relief on its merits.   Id. at 152-53,

36 C.M.R. at 308-09.

     The Supreme Court subsequently cited with approval the

conclusion in Frischholz that Article 76 does not bar

“subsequent attack in an appropriate forum” and that “[a]t best

it provides finality only as to interpretations of military law”

by this Court.   See Schlesinger, 420 U.S. at 753 n. 26 (quoting

                                 18
Denedo v. United States, No. 07-8012/NA


Frischholz, 16 C.M.A. at 151, 36 C.M.R. at 307); see also Noyd,

395 U.S. at 695 n.7 (citing Frischholz as an example of the

availability of review by this Court under the All Writs Act).

      In Del Prado v. United States, 23 C.M.A. 132, 133-34, 48

C.M.R. 748, 749-50 (1974) (collateral review where petitioner

was not in confinement), and Garrett v. Lowe, 39 M.J. 293, 294

(C.M.A. 1994) (collateral review where petitioner was in

confinement), petitioners first sought relief in federal

district court after their cases had become final under Article

76.   In each case, the district courts withheld action pending

collateral review in this Court, and in both cases we undertook

review and granted relief.   Del Prado, 23 C.M.A. at 134, 48

C.M.R. at 750; Garrett, 39 M.J. at 297.

      More recently, a number of federal district courts have

continued to rely upon the availability of collateral review in

the military justice system to dispose of petitions seeking

collateral relief.   See, e.g., Tatum v. United States, No. RDB-

06-2307, 2007 U.S. Dist. LEXIS 61947, at *12-*13, 2007 WL

2316275, at *6-*7 (D. Md. Aug. 7, 2007) (dismissing a request

for post-Article 76 collateral relief on the grounds that the

petitioner had not sought a writ of error coram nobis before

this Court); Fricke v. Sec’y of the Navy, No. 03-3412-RDR, 2006

U.S. Dist. LEXIS 36548, at *9-*11, 2006 WL 1580979, at *3-*5 (D.

Kan. June 5, 2006) (relying on this Court’s summary disposition

                                19
Denedo v. United States, No. 07-8012/NA


of petitioner’s post-Article 76 request for coram nobis relief);

MacLean v. United States, No 02-CV-2250-K (AJB), 2003 U.S. Dist.

LEXIS 27219, at *13-*15 (S.D. Cal. June 6, 2003) (dismissing a

petition for coram nobis relief for lack of jurisdiction and

noting the availability of such relief before the Court of

Criminal Appeals); Parker v. Tillery, 1998 U.S. Dist. LEXIS

8399, at *3-*5, 1998 WL 295574, at *2 (D. Kan. May 22, 1998)

(post-Article 76 coram nobis review in the military justice

system demonstrated full and fair review of claim).

     The foregoing cases illustrate the care taken by Article

III courts to ensure that an issue has been considered by the

courts within the military justice system established by

Congress prior to outside collateral review.   These cases

reflect the Supreme Court’s recognition that the military is an

institution with distinct traditions and disciplinary concerns,

and that Congress has given the military justice system a

particular role to play in the maintenance of the traditions and

discipline essential to the national defense, as balanced

against the individual rights of servicemembers.   See Section

II.D.1., supra.   Particularly where a collateral challenge

requires interpretation of the UCMJ, the Manual for Courts-

Martial, or military law precedents, courts outside the military

justice system have endeavored to ensure that an issue has



                                20
Denedo v. United States, No. 07-8012/NA


received full and fair consideration by courts within the

military justice system before undertaking their own review.

3.   Requirement to bring a coram nobis petition before the
     court that rendered the judgment

     The likelihood that outside courts will defer taking action

on a coram nobis petition pending consideration within the

military justice system is increased by the well-recognized

principle that a writ of error coram nobis should be brought

before the court that rendered the judgment.   See Loving, 62

M.J. at 251 (citing Steven J. Mulroy, The Safety Net:   Applying

Coram Nobis Law to Prevent the Execution of the Innocent, 11 Va.

J. Soc. Pol’y & L. 1, 9 (2003); 2 Steven Childress & Martha

Davis, Federal Standards of Review, § 13.01, at 13-4 (3d ed.

1999)).   This requirement reflects the importance of providing

the court that made the decision with the opportunity to

consider any subsequent developments and to correct any

resulting error in its original judgment.   See, e.g., Lowery v.

McCaughtry, 954 F.2d 422, 422-23 (7th Cir. 1992) (discussing the

rationale underlying the principle and noting that “[c]oram

nobis arose as a device to extend the period . . . in which the

judge who rendered a decision could reexamine his handiwork”).

Many courts have disposed of writs of error coram nobis on this

basis.    See id. (noting that counsel in that case “conceded that

she had not found even one decision in the history of the United


                                 21
Denedo v. United States, No. 07-8012/NA


States using coram nobis to set aside a judgment rendered by

another court”); see also United States v. Sawyer, 239 F.3d 31,

37 (1st Cir. 2001); Sinclair v. Louisiana, 679 F.2d 513, 514-15

(5th Cir. 1982); Mustain v. Pearson, 592 F.2d 1018, 1021 (8th

Cir. 1979); MacLean, 2003 U.S. Dist. LEXIS 27219, at *15; Carter

v. Attorney General of the United States, 782 F.2d 138, 141

(10th Cir. 1986).

     In the military justice system, the trial court -- the

court-martial -- does not have independent jurisdiction over a

case after the military judge authenticates the record and the

convening authority forwards the record after taking action.

See R.C.M. 1102(d); R.C.M. 1107(f)(2); United States v. DuBay,

17 C.M.A. 147, 149, 37 C.M.R. 411, 412 (1967).   Because the

trial court is not available for collateral review under the

UCMJ or the Manual for Courts-Martial, collateral review within

the military justice system does not occur at the trial court

level.    See United States v. Murphy, 50 M.J. 4, 5-6 (C.A.A.F.

1998).2



2
  Several Article III courts, citing Murphy, have noted the
unavailability of collateral review at the trial court as a
reason for concluding that court-martial convictions may not be
reviewed under 28 U.S.C. § 2255 (providing for collateral review
by “the court which imposed the sentence”). Witham v. United
States, 355 F.3d 501, 505 (6th Cir. 2004); Gilliam v. Bureau of
Prisons, No. 99-1222, 2000 U.S. App. LEXIS 3684, at *3, 2000 WL
268491, at *1 (8th Cir. Mar. 3, 2000) (unpublished); see Loving,
62 M.J. at 254-55. In Witham, the court considered the case
                                 22
Denedo v. United States, No. 07-8012/NA


     In that context, the Courts of Criminal Appeals, the first-

level standing courts in the military justice system, provide an

appropriate forum for consideration of coram nobis petitions

regarding courts-martial.   During the initial consideration of a

case, such as the case now before us, they engage in de novo

consideration of the record and expressly act on the findings

and sentence.   Article 66(c), UCMJ.   With respect to collateral

review of the present case, they are well-positioned to

determine whether corrective action on the findings and sentence

is warranted, including ordering any factfinding proceedings

that may be necessary.

4.   The sequence of review in the present case

     The Courts of Criminal Appeals have the authority,

expertise, and case-specific knowledge appropriate to conduct

the initial review of coram nobis petitions, particularly in



under the general habeas statute, 28 U.S.C. § 2241, and denied
relief on the grounds that three of the petitioner’s claims had
been considered fully and fairly in the military justice system
and the remaining two claims were procedurally defaulted. 355
F.3d at 506. In that context, the court did not address
exhaustion of other remedies, such as review under the All Writs
Act, 28 U.S.C. § 1651(a). In Gilliam, the court concluded that
the district court had erred in treating a petition under § 2241
as a claim for relief under § 2255. 2000 U.S. App. LEXIS 3684,
at *5-*6, 2000 WL 268491, at *2-*3. The court remanded the case
to the district court for further proceedings, including
consideration of whether the petitioner had exhausted his
remedies in the military justice system. 2000 U.S. App. LEXIS
3684, at *7, 2000 WL 268491, at *3.



                                23
Denedo v. United States, No. 07-8012/NA


view of the principle that coram nobis petitions should be

brought before the court that rendered the judgment.    An Article

III court, when asked to consider a court-martial conviction on

an issue that has not been fully and fairly reviewed within the

military justice system and has not been defaulted procedurally,

is likely to defer action pending review by the court that

approved the conviction.   The sequence of review -- collateral

review in the military justice system prior to review by the

Article III courts -- reflects adherence to the concept that the

primary responsibility for addressing challenges to courts-

martial resides with the courts in the military justice system

established by Congress.

     Our conclusion -- that the Court of Criminal Appeals

provides an appropriate forum for coram nobis review -- takes

into account that the present case does not involve the

propriety of jurisdiction to convene a court-martial.    The

present case involves the jurisdiction to review a case properly

referred to a court-martial, unlike, for example, United States

ex rel. Toth v. Quarles, 350 U.S. 11 (1955), which addressed the

question of jurisdiction to try a person by court-martial.     In

Toth, the Supreme Court held that a court-martial may not be

convened to try a former servicemember who had no relationship

with the military at the time of trial.   Id. at 23.    The present

case involves a different question:   whether a court-martial

                                24
Denedo v. United States, No. 07-8012/NA


conviction, imposed on a servicemember while in military status,

is subject to collateral review under the All Writs Act by the

court that approved the conviction.   When court-martial

jurisdiction has been invoked properly at the time of trial, the

jurisdiction of the Court of Criminal Appeals to review the case

does not depend on whether a person remains in the armed forces

at the time of such review.    See United States v. Davis, 63 M.J.

171, 176-77 (C.A.A.F. 2006) (citing cases).   In the present

case, the court-martial that convicted Appellant had

jurisdiction over both the person and the offense.   The Court of

Criminal Appeals had jurisdiction to review and approve the

findings and sentence on direct review.   As such, the Court of

Criminal Appeals is an appropriate forum to receive and consider

a writ of coram nobis that involves a collateral challenge to

the court’s approval of the findings and sentence.

      The Court of Criminal Appeals did not err by reviewing

Appellant’s petition under the All Writs Act.   We consider next

whether Appellant’s petition meets the criteria for issuance of

a writ of error coram nobis.



                        III.    CORAM NOBIS

     A writ of error coram nobis requests the court that imposed

the judgment to consider exceptional circumstances, such as new

facts or legal developments, that may change the result.   See

                                 25
Denedo v. United States, No. 07-8012/NA


Loving, 62 M.J. at 252.     Appellant’s coram nobis petition asked

the Court of Criminal Appeals to take corrective action with

respect to the findings and sentence that had been approved by

the court on direct review.     The decision of the Court of

Criminal Appeals on a writ petition is subject to appellate

review.    See, e.g., Dettinger v. United States, 7 M.J. 216, 222-

24 (C.M.A. 1979); C.A.A.F. R. 4.(b)(2); R.C.M. 1204(a)

Discussion.

     Subsection A discusses the limitations on issuance of a

coram nobis writ.     Subsection B addresses the application of the

threshold limitations to the circumstances of the present

appeal.    Subsection C considers whether a writ of error coram

nobis is necessary or appropriate with respect to Appellant’s

claim that he was denied his constitutional right to the

effective assistance of counsel.

          A.   LIMITATIONS ON THE AVAILABILITY OF CORAM NOBIS

     The Supreme Court, in Morgan, 346 U.S. at 511, observed

that coram nobis permits “[c]ontinuation of litigation after

final judgment and exhaustion or waiver of any statutory right

of review,” but only under very limited circumstances.     Although

a petition may be filed at any time without limitation, a

petitioner must meet stringent threshold requirements:     (1) the

alleged error is of the most fundamental character; (2) no

remedy other than coram nobis is available to rectify the

                                   26
Denedo v. United States, No. 07-8012/NA


consequences of the error; (3) valid reasons exist for not

seeking relief earlier; (4) the new information presented in the

petition could not have been discovered through the exercise of

reasonable diligence prior to the original judgment; (5) the

writ does not seek to reevaluate previously considered evidence

or legal issues; and (6) the sentence has been served, but the

consequences of the erroneous conviction persist.   See id. at

512-13; Loving, 62 M.J. at 252-53; 28 James Wm. Moore et al.,

Moore’s Federal Practice § 672.02[2][c], at 672-43-46 (3d ed.

2007); 3 Charles Alan Wright et al., Federal Practice and

Procedure:   Criminal § 592 (3d ed. 2004); 6 Wayne R. LaFave et

al., Criminal Procedure § 28.9(a), at 121-22 (2d ed. 2004).

     This Court has not previously identified the standards

applicable to review of an ineffective assistance of counsel

claim raised via a coram nobis petition.   At a minimum, such

standards must ensure that relief is limited to circumstances in

which the requested writ is “necessary or appropriate” within

the meaning of the All Writs Act.”    Loving v. United States, 64

M.J. 132, 145 (C.A.A.F. 2006).   To implement that admonition, we

adopt the two-tiered evaluation used by Article III courts for

coram nobis review of ineffective assistance of counsel claims.

In the first tier, the petitioner must satisfy the threshold

requirements for a writ of coram nobis, as described above.     If

the petitioner does so, the court then analyzes, in the second

                                 27
Denedo v. United States, No. 07-8012/NA


tier, the ineffective assistance of counsel claim under

Strickland v. Washington, 466 U.S. 668 (1984).   See, e.g.,

United States v. Bejacmar, 217 F. App’x 919, 922-23 (11th Cir.

2007) (petitioner did not satisfy coram nobis threshold

requirements because he failed to explain why he did not include

his ineffective of counsel claim in his prior request for habeas

relief); Evola v. Attorney General of the United States, 190 F.

App’x 171, 174-76 (3d Cir. 2006) (assuming petitioner met coram

nobis threshold requirements, the claim failed to demonstrate

prejudice under Strickland); United States v. Kwan, 407 F.3d

1005, 1017-18 (9th Cir. 2005) (petitioner satisfied coram nobis

threshold requirements and demonstrated that counsel’s erroneous

advice on immigration consequences of guilty plea was both

deficient and prejudicial); United States v. Castro, 26 F.3d

557, 559-63 (5th Cir. 1994) (petitioner satisfied coram nobis

threshold requirements and his claim that counsel failed to

inform him, prior to guilty plea, of opportunity to request a

judicial recommendation against deportation remanded to district

court for determination of whether it constituted ineffective

assistance of counsel).   Because the claim arises under the All

Writs Act, the petitioner must establish a clear and

indisputable right to the requested relief.   Cheney v. United

States Dist. Court, 542 U.S. 367, 381 (2004).



                                28
Denedo v. United States, No. 07-8012/NA


         B.   APPLICATION OF THE CORAM NOBIS THRESHOLD CRITERIA

     Appellant’s writ petition meets the threshold criteria for

coram nobis review.     First, the alleged error, denial of the

Sixth Amendment right to the effective assistance of counsel, is

of the most fundamental character.       See, e.g., Kwan, 407 F.3d at

1018; Castro, 26 F.3d at 559; cf. Morgan, 346 U.S. at 512-13

(coram nobis appropriate to remedy denial of Sixth Amendment

right to the assistance of counsel).

     Second, there is no other adequate remedy, other than

consideration of coram nobis by the Navy-Marine Corps Court of

Criminal Appeals, to rectify the consequences of the alleged

error.    Appellant is not in custody, so he cannot obtain relief

through a writ of habeas corpus.        Morgan, 346 U.S. at 510

(rejecting the contention that the federal habeas corpus statute

should be construed “to cover the entire field of remedies in

the nature of coram nobis”).

     The pending deportation hearings do not provide Appellant

with an adequate remedy.     The proper forum for post-conviction

review of a court-martial proceeding is a collateral review

proceeding, see Section II.A., supra, not an administrative

proceeding in which the proposed agency action is a collateral

consequence of the conviction.     In an administrative forum

addressing the collateral consequences of a conviction, such as

deportation, the hearing officer and any subsequent reviewing

                                   29
Denedo v. United States, No. 07-8012/NA


court would be obligated to give res judicata effect to the

court-martial conviction.    See Section II.C., supra.   Because

Appellant’s claim did not receive full and fair consideration

within the military justice system on direct review, an outside

court is unlikely to review his writ petition prior to such

consideration by the Court of Criminal Appeals, the first-level

standing court that approved the findings and sentence at issue,

as discussed supra in Section II.D.

     Third, valid reasons exist for not seeking relief earlier.

Appellant’s claim is that his counsel misinformed him as to the

immigration consequences of his guilty plea and that avoiding

deportation was the primary motivation for his guilty plea.    His

conviction became final when it was affirmed by the Court of

Criminal Appeals on February 24, 2000, because Appellant did not

seek further review.    However, the immigration consequences did

not become known to him until the Government initiated

deportation proceedings in 2006 and Appellant sought coram nobis

relief at the lower court within a few months of being notified

of those proceedings.

     Fourth, the new information (the immigration consequences)

could not have been discovered through the exercise of

reasonable diligence prior to the original judgment.     Appellant

retained civilian counsel to represent his interests in the

court-martial proceedings.   Assuming, for purposes of the

                                 30
Denedo v. United States, No. 07-8012/NA


threshold inquiry that his unrebutted allegations are true, he

exercised reasonable diligence by retaining counsel, calling

counsel’s attention to his concern about immigration

consequences, and relying on counsel’s advice assuring him that

he would not be deported on the basis of a special court-martial

conviction.

     Fifth, the writ does not seek to reevaluate previously

considered evidence or legal issues.   The appellate proceedings

on direct review did not consider whether Appellant’s plea was

compromised by misleading advice from counsel.

     Sixth, the sentence has been served, but serious

consequences persist.    The Government, through USCIS, has

initiated deportation proceedings that rely primarily on

Appellant’s court-martial conviction as the basis for

deportation.

     The threshold criteria establish eligibility for review,

not the propriety of the requested writ.   We consider next

whether the court below erred in denying relief with respect to

Appellant’s ineffective assistance of counsel claim

               C.   INEFFECTIVE ASSISTANCE OF COUNSEL

1.   Applicable standards

     A military accused is entitled under the Constitution and

Article 27(b), UCMJ, 10 U.S.C. § 827(b) (2000), to the effective

assistance of counsel.   United States v. Scott, 24 M.J. 186,

                                 31
Denedo v. United States, No. 07-8012/NA


187-88 (C.M.A. 1987) (citing Strickland, 466 U.S. 668).     An

accused making a claim of ineffective assistance “must surmount

a very high hurdle.”    United States v. Perez, 64 M.J. 239, 243

(C.A.A.F. 2006) (citation and quotation marks omitted).    Courts

reviewing such a claim “must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable

professional assistance.”   Strickland, 466 U.S. at 689.    The

presumption of competence will not be overcome unless the

accused demonstrates:   first, a deficiency that is “so serious

that counsel was not functioning as the counsel guaranteed the

defendant by the Sixth Amendment”; and second, that the accused

was prejudiced by errors “so serious as to deprive the defendant

of a fair trial, a trial whose result is reliable.”   United

States v. Moulton, 47 M.J. 227, 229 (C.A.A.F. 1997) (quoting

Strickland, 466 U.S. at 687 ) (quotation marks omitted).    When

challenging the effectiveness of counsel in a guilty plea case,

the accused must also “show specifically that ‘there is a

reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to

trial.’”   United States v. Alves, 53 M.J. 286, 289 (C.A.A.F.

2000) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

     The burden of establishing the truth of factual matters

relevant to the claim of ineffective assistance rests with the

accused.   See United States v. Polk, 32 M.J. 150, 153 (C.M.A.

                                 32
Denedo v. United States, No. 07-8012/NA


1991).   If there is a factual dispute on a matter pertinent to

the claim, the determination as to whether further factfinding

will be ordered is resolved under United States v. Ginn, 47 M.J.

236 (C.A.A.F. 1997).

2.   Appellant’s Claim of Ineffective Assistance of Counsel

     Appellant’s Sixth Amendment claim focuses on the advice he

received from counsel prior to trial regarding the deportation

consequences of a guilty plea.   The declaration accompanying

Appellant’s coram nobis petition states that:   (1) he retained

Mr. C as civilian counsel to represent him at his court-martial

in 1998; (2) he told Mr. C that he was a permanent resident

alien who had been living in the United States for fourteen

years, that he intended to remain indefinitely, that his primary

concern was to avoid the risk of deportation, and that he was

more concerned about deportation and separation from his family

than the risk of going to jail; (3) Mr. C advised Appellant that

if he contested the charges, he would likely face a general

court-martial, and that an acquittal would avoid deportation

consequences; but a conviction at a general court-martial would

constitute a felony that could be used as a basis for

deportation; (4) Mr. C further advised him that a special court-

martial would constitute a misdemeanor and could not be used as

a basis for deportation; (5) Appellant entered into a pretrial

agreement that provided for referral of charges to a special

                                 33
Denedo v. United States, No. 07-8012/NA


court-martial; and (6) Mr. C advised him of the specific words

that he would have to use in the plea colloquy to ensure that

the military judge did not reject the plea.

     With respect to Appellant’s plea, we note that there are

specialized requirements for a guilty plea in the military

justice system.   See Article 45, UCMJ.   The military judge must

engage in a specific dialogue with the accused, in which the

accused addresses the voluntariness of the plea, describes the

factual basis for guilt, and demonstrates an understanding of

any pretrial agreement.   R.C.M. 910(d)-(f).   The record reflects

that Appellant had considerable difficulty in acknowledging

guilt during the military judge’s plea inquiry.   The inquiry in

Appellant’s case extended over a two-day period before the

military judge finally accepted the plea.

     Appellant was convicted, served his time in confinement,

and returned to civilian life.   On two occasions, he applied to

the Immigration and Naturalization Service for naturalization.

On both occasions, his application was rejected, citing his

court-martial conviction.   Each time, however, he was informed

that the rejection was based on conduct within the five-year

period prior to his application and was “without prejudice” to a

future application.   In neither instance did the Government

suggest that he would face deportation.



                                 34
Denedo v. United States, No. 07-8012/NA


     In late 2006, however, six years after his conviction was

affirmed on direct appeal, the Government initiated deportation

proceedings against him.   The deportation charges filed on

October 30, 2006 and April 12, 2007 are based on his 1998

conviction by special court-martial.

     Appellant’s declaration states that Mr. C’s advice

regarding deportation consequences was the “decisive factor” in

his decision to plead guilty, and that he would have insisted on

going to trial had he been advised that a guilty plea could have

resulted in deportation.   Appellant contends that the

deportation proceedings demonstrate that his counsel was

ineffective because the very consequence that counsel assured

him could be avoided by a guilty plea at a special court-martial

is now being pursued by the Government.

     An attorney’s failure to advise an accused of potential

deportation consequences of a guilty plea does not constitute

deficient performance under Strickland.   See, e.g., United

States v. Fry, 322 F.3d 1198, 1200 (9th Cir. 2003).      An

affirmative misrepresentation about such consequences, however,

can constitute deficient performance, particularly when the

client requests the information and identifies the issue as a

significant factor in deciding how to plead.   See, e.g., Kwan,

407 F.3d at 1015-16; United States v. Couto, 311 F.3d 179, 187-

88 (2d Cir. 2002); Qiao v. United States, No. 07 Civ. 3727

                                35
Denedo v. United States, No. 07-8012/NA


(SHS), 98 Cr. 1484 (SHS), 2007 U.S. Dist. LEXIS 87934, at *8,

2007 WL 4105813, at *3 (S.D.N.Y. Nov. 15, 2007); United States

v. Khalaf, 116 F. Supp. 2d 210, 217 (D. Mass. 1999); United

States v. Mora-Gomez, 875 F. Supp. 1208, 1213 (E.D. Va. 1995).

But see Commonwealth v. Padilla, No. 2006-SC-000321-DG, 2008 Ky

LEXIS 3, at *7, 2008 WL 199818, at *3 (Ky. Jan. 24, 2008).

Although occurring in a different context, the Supreme Court has

noted the importance of immigration consequences to a defendant

who is considering whether to plead guilty.   INS v. St. Cyr, 533

U.S. 289, 322-23 (2001), superseded by statute on other grounds,

REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231 (2005).

     To show prejudice from ineffective assistance of counsel in

a guilty plea case, an accused must show “that there is a

reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty and would have insisted on going to

trial.”   Hill, 474 U.S. at 59; Alves, 53 M.J. at 289.   The focus

is not on the outcome of a potential trial, but on “whether

counsel’s constitutionally ineffective performance affected the

outcome of the plea process.”   Hill, 474 U.S. at 59; cf. id. at

60 (finding no prejudice where petitioner neither alleged that

he would not have pleaded guilty absent counsel’s erroneous

advice, nor any special circumstances “that might support the

conclusion that he placed particular emphasis” on the subject of

the erroneous advice).

                                36
Denedo v. United States, No. 07-8012/NA


     Appellant, noting that the Government has not rebutted his

declaration, asserts that we should treat the matters stated

therein as accurate and decide the legal issue of whether his

counsel was ineffective.   See Ginn, 47 M.J. 236.   In the current

posture of the case, we decline to do so.    The case before us is

a writ appeal of a decision from the Court of Criminal Appeals,

not an original writ petition.   At the Court of Criminal

Appeals, the Government filed a motion to dismiss and reserved

the right to file an answer addressing the substance of the

petition if ordered to do so by the court.   The court below

denied the Government’s motion to dismiss, but also summarily

denied Appellant’s petition on the merits without ordering a

Government response.   As a result, the Government did not have

the opportunity before the Court of Criminal Appeals to obtain

affidavits from the counsel who represented Appellant at trial

and to submit such other matter as might have a bearing on the

merits of Appellant’s claim.

     The court below should not have dismissed Appellant’s

petition without obtaining and assessing such information.     The

matter set forth in Appellant’s declaration, if true, warranted

consideration under Strickland, particularly in light of other

aspects of the trial and appellate record, including the nature

of the providence inquiry, Appellant’s apparent belief that he

could apply for naturalization without facing deportation

                                 37
Denedo v. United States, No. 07-8012/NA


consequences, and the subsequent deportation proceedings.     Until

the Government is required to respond on the merits, however, it

would be inappropriate to render a judgment on the merits of his

petition.   At this stage, Appellant’s petition facially

establishes a sufficient basis for coram nobis review, but a

ruling on his petition would be premature without a Government

response, consideration by the Court of Criminal Appeals as to

whether counsel’s performance was deficient and, if so, whether

Appellant was prejudiced thereby.      See United States v. Castro,

26 F.3d at 563; Downs-Morgan v. United States, 765 F.2d 1534,

1541-42 (11th Cir. 1985).   In that regard, we note that the high

hurdles established in Strickland and Hill, both of which

involved collateral review, establish the appropriate standards

for assessing the Sixth Amendment claim in the present case,

both in terms of allegations of deficiency and prejudice.     See

Khalaf, 116 F. Supp. 2d at 216 and cases cited therein.



                            IV.   DECISION

     Accordingly, we remand Appellant’s petition to the United

States Navy-Marine Corps Court of Criminal Appeals for further

proceedings, where the Government will have the opportunity to

obtain affidavits from defense counsel and submit such other

matter as the court deems pertinent.     The Court of Criminal

Appeals will then determine whether the merits of Appellant’s

                                  38
Denedo v. United States, No. 07-8012/NA


petition can be resolved on the basis of the written

submissions, or whether a factfinding hearing is required under

United States v. DuBay, 17 C.M.A. 147, 37 C.M.R. 411 (1967).

The court will determine whether Appellant’s counsel rendered

deficient performance and, if so, whether such deficiency

prejudiced Appellant under Strickland v. Washington, 466 U.S.

668 (1984).   If prejudice is found, the court shall determine

whether the requested relief should be granted.




                                39
Denedo v. United States, No. 07-8012/NA


     STUCKY, Judge (dissenting):

     I find myself in agreement with many of the points made by

Judge Ryan in her able and scholarly dissenting opinion.    I

consider it established that we have coram nobis jurisdiction in

cases in which the jurisdiction of the court-martial is at

issue.   The extent of our jurisdiction beyond this very limited

area is questionable.   However, even assuming that we have such

jurisdiction, this is not a proper case for coram nobis relief.

I would, therefore, deny the petition and do not find it

necessary now to determine the extent, if any, of our

jurisdiction beyond the circumscribed area set out above.    See,

e.g., United States v. Tavares, 10 C.M.A. 282, 283, 27 C.M.R.

356, 357 (1959) (assuming without deciding that Court had

jurisdiction, “this case presents no grounds for invoking such

extraordinary relief”).

     The majority opinion cites United States v. Frischholz, 16

C.M.A. 150, 36 C.M.R. 306 (1966), as authority for exercising

jurisdiction under the All Writs Act, 28 U.S.C. § 1651(a) (2000)

after Appellant’s conviction became final under Article 76,

Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 876.

Denedo v. United States, __ M.J. __ (18) (C.A.A.F. 2008).       In

Frischholz, the government argued that the All Writs Act was

intended to apply only to Article III courts and at least

implied that our location “for administrative purposes” in the
Denedo v. United States, No. 07-8012/NA


Department of Defense made us something other than a “court” for

the purposes of the Act.   Id. at 308 n.1.   This Court properly

rejected those arguments, holding that the Act’s application to

“courts established by Act of Congress” was not limited to

courts established by Act of Congress pursuant to Article III of

the Constitution.   Id. at 307-08.   However, it is one thing to

state that this Court has authority to issue writs under the All

Writs Act and quite another to conclude that that authority

includes a general mandate to correct errors in cases that are

final by means of coram nobis.   It is established that a writ

issued under the Act must be in aid of this Court’s existing

jurisdiction and may not be a vehicle for expanding it.   Clinton

v. Goldsmith, 526 U.S. 529, 534-35 (1999); Font v. Seaman, 20

C.M.A. 387, 390, 43 C.M.R. 227, 230 (1971); United States v.

Snyder, 18 C.M.A. 480, 482-83, 40 C.M.R. 192, 194-95 (1969).

     In Del Prado v. United States, 23 C.M.A. 133, 48 C.M.R. 749

(1974), and Gallagher v. United States, 22 C.M.A. 191, 46 C.M.R.

191, (1973), we granted relief in cases in which direct review

was no longer available or had been completed.   However, both of

these cases involved fundamental and inherent problems of

jurisdiction.   In Del Prado, the accused was tried by a military

judge alone although he had not requested in writing that he be

so tried, Del Prado, 23 C.M.A. at 133, 48 C.M.R. at 749, while

in Gallagher, enlisted members sat on the accused’s court-


                                 2
Denedo v. United States, No. 07-8012/NA


martial although he had not personally submitted a written

request for enlisted representation.1   Gallagher, 22 C.M.A. at

192, 46 C.M.R. at 192.   Of course, a federal court always has

jurisdiction to determine its own jurisdiction.   United States

v. United Mine Workers of America, 330 U.S. 258, 292 n.57

(1947); Mansfield, Coldwater & Lake Michigan Railway Company v.

Swan, 111 U.S. 379, 382 (1884).   The expansive statements as to

jurisdiction in Del Prado and Gallagher, particularly the

assertion in Gallagher that the filing of a petition alone vests

jurisdiction in this Court, 22 C.M.A. at 193, 46 C.M.R. at 193,

must be read in that context.   Neither Del Prado nor Gallagher

is authority for a general superintendency over cases in which

Article 67, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §

867 (2000), jurisdiction is otherwise absent.   Goldsmith, 526

U.S. at 536.2

     While I consider our authority to grant the requested

relief questionable, I need not reach that issue here, because


1
  See United States v. Dean, 20 C.M.A. 212, 215, 43 C.M.R. 52, 55
(1970), and United States v. White, 21 C.M.A. 583, 584, 588-89,
45 C.M.R. 357, 358, 362-63 (1972), for the jurisdictional nature
of those errors.
2
  In Garrett v. Lowe, 39 M.J. 293 (C.M.A. 1994), we granted
relief in a case in which fundamental jurisdiction was not at
issue, based upon an instructional error. However, this case is
distinguishable because, although Appellant styled his request
for relief as one for coram nobis, he was still in confinement
at the time and therefore habeas corpus was available. Id. at
295. We granted sentence relief without stating which
prerogative writ was the basis of the action. Id. at 297.

                                  3
Denedo v. United States, No. 07-8012/NA


Appellant has not made out a case for relief on the merits.

This is not a case in which there existed any fundamental

jurisdictional impediment to Appellant’s original trial by

court-martial, and indeed none is alleged.   Rather, what we have

here is a case, like many others, in which the complaint is

ineffective assistance of counsel.    Moreover, the claim of

ineffective assistance relates not to the conduct, findings, or

sentence of the court-martial, but purely to a collateral

consequence thereof.

     Appellant asserts that his primary concern in his court-

martial was avoiding deportation; that he was erroneously

advised by his civilian counsel that a conviction by a special

court-martial would not subject him to deportation, but a

conviction by a general court-martial would; that he was advised

that the Government would take the case to a general court-

martial unless he pled guilty; that, in reliance upon this

advice, he pled guilty before a special court-martial; that

eight years later, the Department of Homeland Security initiated

deportation proceedings against him on the basis of the

conviction; and that, had he known of the possibility of

deportation, he would have pled not guilty and taken his chances

with the general court-martial.

     Assuming, without deciding, that Appellant’s counsel

incorrectly advised him as to the state of the law, this alone


                                  4
Denedo v. United States, No. 07-8012/NA


does not entitle him to coram nobis relief.   Deportation is not

only a collateral consequence of a court-martial conviction, but

a consequence entirely outside the purview of the armed forces

and the system of military justice.   As a general rule, this

Court has concerned itself with the collateral consequences of

court-martial convictions only in very limited circumstances.

United States v. Miller, 63 M.J. 452, 457 (C.M.A. 2006) (sex

offender registration); United States v. Boyd, 55 M.J. 217, 221

(C.A.A.F. 2001) (retirement benefits); United States v. Hall, 46

M.J. 145, 146 (C.A.A.F. 1997) (dependent benefits); United

States v. McElroy, 40 M.J. 368, 371-72 (C.M.A. 1994) (veterans’

benefits); United States v. Griffin, 25 M.J. 423, 424 (C.M.A.

1988) (retirement benefits); United States v. Bedania, 12 M.J.

373, 374-75 (C.M.A. 1982) (administrative separation resulting

from guilty plea).   In Miller, we established a prospective

prophylactive rule that, while not per se ineffective

assistance, defense counsel’s failure to advise the accused of

possible sex offender requirements for offenses to which he is

pleading guilty will be “one circumstance this Court will

carefully consider in evaluating allegations of ineffective

assistance of counsel.”   Miller, 63 M.J. at 459.   In Boyd, we

established a prospective rule requiring military judges to

instruct on the effect of a punitive discharge on retirement




                                 5
Denedo v. United States, No. 07-8012/NA


benefits, if requested by the defense and supported by the

evidence.    Boyd, 55 M.J. at 221.

     Coram nobis is an “extraordinary remedy” limited to “errors

of the most fundamental character, that is, such as rendered the

proceeding itself irregular and invalid.”   United States v.

Morgan, 346 U.S. 502, 509 n.15 (1954) (quotation marks and

citation omitted); United States v. Mayer, 235 U.S. 55, 69

(1914).    In Hirabayashi v. United States, 828 F.2d 591, 604 (9th

Cir. 1987), the Court of Appeals for the Ninth Circuit set out

four criteria for the issuance of the writ:   (1) a more usual

remedy is not available; (2) valid reasons exist for not

attacking the conviction earlier; (3) sufficient adverse

consequences exist to satisfy the case or controversy

requirement; and (4) the error is of the most fundamental

character.

     The third criterion applies to the Article III courts, not

to a court of purely statutory jurisdiction like this one.     The

second criterion admittedly favors Appellant, since the

deportation proceedings were instituted years after the court-

martial.    However, neither the first nor the last supports the

requested relief.

     With regard to the first criterion, the lack of a more

usual remedy, Appellant has not yet been deported.   As a lawful

permanent resident, he has a statutory right to notice and a


                                     6
Denedo v. United States, No. 07-8012/NA


hearing before an immigration judge, as well as appellate rights

both within the executive branch and to the Article III courts.

Indeed, it appears that Appellant’s counsel intends to argue

that his special court-martial conviction does not constitute an

“aggravated felony” within the meaning of the immigration laws

-- the very question that is the gravamen of this ineffective

assistance of counsel claim.   Writ-Appeal Petition at 18, n.11,

Denedo v. United States, No. 07-8012 (C.A.A.F. Mar. 30, 2007).3

In any event, the availability of meaningful direct review of

his immigration proceeding, in the venue and according to the

procedures set out by Congress for such matters, significantly

undercuts any argument for extraordinary relief in the military

justice system.

     The fourth Hirabayashi criterion, that the error be of “the

most fundamental character,” is not met either.   There was no

jurisdictional defect in Appellant’s court-martial; his sole

complaint is the alleged ineffective assistance of counsel which

admittedly did not manifest itself until years after the court-

martial, when the deportation proceeding was instituted.

Generally, failure to advise a client in a criminal trial of the

potential adverse immigration effects, including deportation, of

a guilty plea or conviction has not been held to constitute

3
  If Appellant’s conviction is not an “aggravated felony,” then
it would appear that the advice given by his counsel at the
court-martial was legally correct.

                                 7
Denedo v. United States, No. 07-8012/NA


ineffective assistance of counsel.   This is because deportation,

or other immigration consequences, are collateral to the

criminal conviction and are thus not covered by the Sixth

Amendment in the criminal context.   See, e.g., Varela v. Kaiser,

976 F.2d 1357, 1358 (10th Cir. 1992); Santos v. Kolb, 880 F.2d

941, 944-45 (7th Cir. 1989), superseded by statute on other

grounds, Immigration Act of 1990, Pub. L. No. 101-649, § 505(b),

104 Stat. 5050 (1990), as recognized in Rodriguez v. United

States, No. 92-3163, 1995 U.S. App. LEXIS 7920, at *3, 1995 WL

156669, at *1 (7th Cir. Apr. 6, 1995); United States v. George,

869 F.2d 333, 337 (7th Cir. 1989); United States v. Yearwood,

863 F.2d 6, 7-8 (4th Cir. 1988); United States v. Gavilan, 761

F.2d 226, 228-29 (5th Cir. 1985).    The 1996 amendments to the

Immigration and Nationality Act relating to “aggravated

felonies” did not change the collateral nature of immigration

proceedings.   El-Nobani v. United States, 287 F.3d 417, 421 (6th

Cir. 2002); United States v. Armador-Leal, 276 F.3d 511, 513

(9th Cir. 2002); United States v. Gonzalez, 202 F.3d 20, 26-27

(1st Cir. 2000).

     Appellant, relying on United States v. Kwan, 407 F.3d 1005,

1015 (9th Cir. 2005) and United States v. Couto, 311 F.3d 179,

188 (2d Cir. 2002), attempts to draw a distinction between

failure to advise as to the potential immigration consequences

of a conviction and incorrect advice on the subject.    But a


                                 8
Denedo v. United States, No. 07-8012/NA


defendant in a criminal trial who alleges ineffective assistance

of counsel must show more than incorrect advice; he must show

prejudice.    To meet this standard, he must show that, absent the

errors, the outcome of the trial would have been different, and

that the result of the trial was fundamentally unfair or

unreliable.   Strickland v. Washington, 466 U.S. 668, 687 (1984);

accord Lockhart v. Fretwell, 506 U.S. 364, 369 (1993).     Here,

all we are presented with is the bald assertion that, had the

advice been correct, Appellant would not have pled guilty, but

would have taken his chances before a general court-martial,

where a conviction would have exposed him to a considerably

harsher sentence and, in any event, still would have subjected

him to deportation.   This is insufficient.   Parry v. Rosemeyer,

64 F.3d 110, 118 (3d Cir. 1995); Armstead v. Scott, 37 F.3d 202,

210 (5th Cir. 1994); Key v. United States, 806 F.2d 133, 139

(7th Cir. 1986); see also State v. Sabillon, 622 S.E.2d 846,

848-49 (2005).   It is questionable whether Appellant has even

made out a case for prejudice under applicable ineffective

assistance of counsel law; in any event, he has not met the far

higher standard -- error “of the most fundamental character” --

necessary for coram nobis relief.4


4
  Whether any nonjurisdictional error can meet the “fundamental
character” standard is a question that need not be reached in
this case. I am satisfied that on these facts, Appellant has
not met that standard.

                                  9
Denedo v. United States, No. 07-8012/NA

     I respectfully dissent.




                               10
Denedo v. United States, No. 07-8012/NA


     RYAN, Judge (dissenting):

     “Courts created by statute can have no jurisdiction but

such as the statute confers.”    Christianson v. Colt Indus.

Operating Corp., 486 U.S. 800, 818 (1988) (quoting Sheldon v.

Sill, 49 U.S. 441, 449 (1850)).    There is no statutory basis for

jurisdiction in this Court in this case:   The petitioner is a

civilian, lawfully discharged from military service pursuant to

a court-martial conviction.   And the case has been final, for

purposes of both Articles 71 and 76, Uniform Code of Military

Justice (UCMJ), 10 U.S.C. §§ 871, 876 (2005), for seven years.

Indeed, the statutory limits of this Court’s jurisdiction are

precisely to the contrary.    See Articles 2, 3, 66, 67, 73, and

76, UCMJ, 10 U.S.C. §§ 802, 803, 866, 867, 873, 876 (2005).

     Although we have no jurisdiction over Denedo and final

cases fall outside our statutory mandate, the majority

nonetheless concludes today that this Court has jurisdiction.

This is perplexing.   In addition to being contrary to the

statutory scheme, this Court’s assertion of jurisdiction flies

in the face of Supreme Court precedent, the decisions of at

least two federal circuit courts of appeal, and the position,

for the past fifty-seven years, of the solicitors general of the

United States as agents of the President, commander in chief of

the armed forces.   See Solorio v. United States, 483 U.S. 435,

439-40 (1987) (recognizing that military jurisdiction is tied to


                                  1
Denedo v. United States, No. 07-8012/NA


military status, i.e., U.S. Const. art. I, § 8, cl. 14 –- a

person within the “land and naval Forces”); United States ex

rel. Toth v. Quarles, 350 U.S. 11, 14-15 (1955) (holding that

Article I military jurisdiction could not be “extended to

civilian ex-soldiers who had severed all relationship with the

military and its institutions”); Gusik v. Schilder, 340 U.S.

128, 132 (1950) (interpreting the predecessor to Article 76 --

Article 53 of the Articles of War, 62 Stat. 639, 10 U.S.C. §

1525 (1950) -- and concluding that finality “describe[es] the

terminal point for proceedings within the court-martial

system”); see also Witham v. United States, 355 F.3d 501, 505

(6th Cir. 2004) (stating that “neither the Uniform Code of

Military Justice nor the Manual for Courts-Martial provides for

collateral review within the military courts”); Gilliam v.

Bureau of Prisons, No. 99-1222, 2000 U.S. App. LEXIS 3684, at

*4, 2000 WL 2684919, at *2, (8th Cir. Mar. 10, 2000) (“Unlike

the practice in the United States Circuit Courts of Appeal and

District Courts, neither the UCMJ . . . nor the Manual for

Courts-Martial . . . provides procedures for collateral, post-

conviction attacks on guilty verdicts.”) (quoting United States

v. Murphy, 50 M.J. 4, 5 (C.A.A.F. 1998) (quotation marks

omitted)); Brief for Petitioners on the Jurisdictional Issues at

7, Schlesinger v. Councilman, 420 U.S. 738 (1975) (No. 73-662)

(stating that the legislative history of Article 76, UCMJ shows


                                2
Denedo v. United States, No. 07-8012/NA


that Article III court collateral review was expected to be “the

sole exception to the finality of actions within the military

court system”); Brief for Respondent at 3-4, Gusik, 340 U.S. 128

(No. 110) (stating that the exception to finality for a motion

for new trial in the Articles of War provided the sole

collateral remedy within the courts-martial system).   I agree

with the Supreme Court, the Sixth and Eighth Circuits, the

solicitors general, and the Government’s position in this case:

we have no jurisdiction over a discharged civilian’s case that

is final under Article 76, UCMJ.

     The majority conclusorily asserts that it has jurisdiction,

grounded in the fact that Denedo was once in the military, and

his case once fell within the statutory jurisdiction of the

military justice system.   See Denedo v. United States, __ M.J.

__ (10) (C.A.A.F. 2008) (“The existing statutory jurisdiction of

the Navy-Marine Corps Court of Criminal Appeals includes cases

such as Appellant’s, in which the sentence extends to a punitive

discharge.”).   It does not explain how jurisdiction follows in

this case.   As the Supreme Court reminded this Court not so very

long ago, we are “not given authority, by the All Writs Act [28

U.S.C. § 1651(a) (2000)] or otherwise, to oversee all matters

arguably related to military justice, or to act as a plenary

administrator even of criminal judgments [we have] affirmed.”

Clinton v. Goldsmith, 526 U.S. 529, 536 (1999).


                                   3
Denedo v. United States, No. 07-8012/NA


     It is unclear to me why the Court charts this course today.

Denedo’s claim –- ineffective assistance of counsel, based on

newly discovered evidence, after his case is final under Article

76, UCMJ -- would be cognizable immediately in federal court but

for this Court’s refusal to state that it lacks jurisdiction.

Massaro v. United States, 538 U.S. 500, 504 (2003) (stating that

ineffective assistance may be raised on collateral review

irrespective of whether petition could have raised it on direct

appeal); Dobbs v. Zant, 506 U.S. 357, 358-60 (1993) (holding

that courts should consider newly discovered evidence regarding

ineffective assistance of counsel on collateral review).    I do

not question that the military justice system can fairly assess

Denedo’s claim.    But the majority’s suggestion that the military

system is somehow better able to assess his claim in this case,

a fact-bound question involving a civilian and a civilian

attorney and grounded in part in assessment of immigration law,

is unfounded.

            I.     Absent Jurisdiction No Writ May Issue

     The Court provides relief today by remanding the case for

additional action by the Court of Criminal Appeals (CCA), in

reliance on the All Writs Act.    But in the absence of

jurisdiction, a writ may not issue.    Marbury v. Madison, 5 U.S.

137, 173 (1803).     Most recently the Supreme Court reaffirmed

this longstanding principle as it relates to the jurisdiction of


                                   4
Denedo v. United States, No. 07-8012/NA


this Court, stating that, “the express terms of the [All Writs]

Act confine the power of the CAAF to issuing process ‘in aid of’

its existing statutory jurisdiction; the Act does not enlarge

that jurisdiction.”     Goldsmith, 526 U.S. at 534-35.    The All

Writs Act is a mechanism for exercising power a court already

has.   The starting point of the analysis must always be whether

a court has jurisdiction before proceeding to the question

whether a writ should issue.     See 28 U.S.C. § 1651(a) (2000).

       This Court, as a legislatively created Article I court, is

a court of limited jurisdiction.       Our limited powers are defined

entirely by statute.     See generally Articles 2-3, 66-76, UCMJ,

10 U.S.C. §§ 802-03, 866-76 (2005).      Despite the majority’s

holding to the contrary, under those Articles no jurisdiction

exists in this case.

            A.   This Court Does Not Have Jurisdiction Over
                  Discharged Civilians Who Have Severed
                    Their Connection With the Military

       Article I, § 8, cl. 14 of the U.S. Constitution empowers

Congress “[t]o make Rules for the Government and Regulation of

the land and naval Forces.”     Articles 2 and 3, UCMJ, reflect the

considered judgment of Congress as to those classes of persons

who fall within that constitutional grant.      Article 2, UCMJ,

delineates jurisdiction over “[p]ersons subject to this

chapter.”    Persons discharged from the armed forces, other than

retired members under Article 2(a)(4) and (5), UCMJ, or persons


                                   5
Denedo v. United States, No. 07-8012/NA


in custody of the armed forces serving a sentence imposed by

court-martial under Article 2(a)(7), UCMJ, are not included

within Article 2, UCMJ.    Article 3, UCMJ, entitled

“[j]urisdiction to try certain personnel,” sets forth, inter

alia, the limited circumstance in which a discharged

servicemember is not relieved from military jurisdiction:    a

person charged with fraudulently obtaining his discharge or who

has deserted.1   Article 3(b) and (c), UCMJ.   Articles 2 and 3,

UCMJ, are consonant with the considered view that the military

justice system does not have jurisdiction over civilians, and

that there is a military community, a civilian community, and

“no third class which is part civil and part military.”    William

Winthrop, Military Law and Precedents 106 (2d. ed. 1920).

     The Supreme Court has not hesitated to invalidate any

efforts by Congress or the military to sweep civilians

unattached to a military unit within the jurisdiction of the

military justice system.   See, e.g., McElroy v. United States ex

rel Guagliardo, 361 U.S. 281, 284-87 (1960) (holding that a

provision of the UCMJ extending jurisdiction to persons

accompanying the armed forces outside the continental limits of

the United States could not be constitutionally applied to

civilian employees in time of peace); Reid v. Covert, 354 U.S.


1
  Article 3(a), UCMJ, relates to persons currently in a status
covered by Article 2, UCMJ.

                                  6
Denedo v. United States, No. 07-8012/NA


1, 30-35 (1957) (invalidating the same provision as applied to

civilian dependents of members of the armed forces in time of

peace); Toth, 350 U.S. at 14 (recognizing that Article I

military jurisdiction could not be “extended to civilian ex-

soldiers who had severed all relationship with the military and

its institutions”).   I fear that today the majority invites the

Supreme Court to issue another decision reaffirming the holdings

of this line of cases.

            B.   Denedo is a Civilian Who Has Severed All
                    Relationship With the Military

      Denedo is a former servicemember lawfully discharged from

military service pursuant to a court-martial conviction.    He has

no current relationship with the military –- at least no more of

a relationship than any other civilian who was formerly in the

military might have if he had filed a writ of coram nobis here

--   which is to say, no legally cognizable relationship with the

military justice system under the UCMJ.

      The majority acknowledges that Denedo was discharged from

the Navy on May 30, 2000.   On that day, the bad-conduct

discharge adjudged at his court martial and approved by the

convening authority was effective, and Denedo was a civilian,

completely detached from the military and the military justice

system.   And, as stated above, Article 2, UCMJ does not provide

jurisdiction over military personnel who have been discharged



                                 7
Denedo v. United States, No. 07-8012/NA


from the military service and have no remaining connection to

the military.   Toth, 350 U.S. at 14 (“[i]t has never been

intimated by [the Supreme] Court . . . that Article I military

jurisdiction could be extended to civilian ex-soldiers who had

severed all relationship with the military and its

institutions”).   It is contrary to the limited nature of a

legislatively created Article I court to exercise jurisdiction

over a person not specifically prescribed by statute.    The

majority opinion fails to explain how we have jurisdiction over

Denedo, given his discharge.

        C.   Collateral Review is Outside Article 67, UCMJ

     Article 67, UCMJ, provides jurisdiction for this Court to

“review the record” in specified cases reviewed by the CCA.     The

fact that Denedo’s case was such a case is a truism that

provides no legal authority or logical support for collateral

review now that his case is final.   The majority’s reasoning

from true premises to unrelated conclusions without statutory or

other authority is unsound.

     Moreover, it is not at all clear how Article 66 or 67,

UCMJ, supports an assertion of jurisdiction to conduct

collateral review.   The CCAs have jurisdiction to act on “the

findings and sentence as approved by the convening authority.”

Article 66(c), UCMJ.   In undertaking this review, a CCA may only

affirm such parts of the findings and sentence “as it finds


                                 8
Denedo v. United States, No. 07-8012/NA


correct in law and fact and determines, on the basis of the

entire record, should be approved.”   Id.     While reasonable

minds may differ as to what is included in “the record,” matters

that have not been reviewed by the convening authority are not

part of the record of trial, and therefore are unreviewable by

the CCA or this Court.   See United States v. Beatty, 64 M.J.

456, 458 (C.A.A.F. 2007) (discussing what constitutes the

“entire record” for purposes of Article 66(c), UCMJ, review).

     Articles 66 and 67, UCMJ are statutes governing direct

review of courts-martial2 because the jurisdictional grants under

Articles 66 and 67, UCMJ are tied to “the record.”    See Beatty,

64 M.J. at 458.   It is not surprising that collateral review is

not provided for within those statutes.     Collateral review most

often requires, by its terms, development and consideration of

something outside “the record.”   See Parke v. Raley, 506 U.S.

20, 30 (1992) (citing Black’s Law Dictionary 261 (6th ed.

1990)); see also John McKee VanFleet, The Law of Collateral


2
  This does not rule out jurisdiction in the limited exception
recognized by the Supreme Court in Goldsmith, 526 U.S. at 536
to “compel adherence to its own judgment.” See also United
States v. United States District Court, 334 U.S. 258, 263-64
(1948) (discussing the power of federal courts of appeals to
issue mandamus). And, as always, a court may question whether
its initial judgment was void in the first instance for want of
jurisdiction. United States v. Ruiz, 536 U.S. 622, 628 (2002)
(citing United States v. United Mine Workers, 330 U.S. 258, 291
(1947)).




                                  9
Denedo v. United States, No. 07-8012/NA

Attack on Judicial Proceedings 5-6 (1892) (defining a collateral

attack).

     In those instances where cases on direct review require

additional fact finding, we have an unwieldy and imperfect

system in place to facilitate inclusion of those facts in the

record:    new factual matters must be developed at a court-

martial, revisited by the convening authority, and “included” in

the record for review.3   United States v. DuBay, 17 C.M.A. 147,

149; 37 C.M.R. 411, 413 (1967).    Additional awkward constructs

were created to determine the threshold question whether

additional facts were needed.   United States v. Ginn, 47 M.J.

236, 248 (C.A.A.F. 1997).   But the fact that these procedures

may apply on direct review is not relevant to whether this Court

has the power to employ them on collateral review.   Moreover, it

is untenable to suggest that jurisdiction for collateral review

of final cases is clear under Articles 66 and 67, UCMJ, in

instances where collateral review of the issue necessarily

requires the development of facts outside the statutory grant.

And this Court has no mechanism for doing so.   See United States

v. Walters, 45 M.J. 165, 167 (C.A.A.F. 1996) (Cox, C.J., and

Sentelle, J., United States Court of Appeals for the District of


3
  The permutations and legal gymnastics necessary to bring cases
on direct review within our statutory grant in the limited
circumstances where new facts must be brought within “the
record” are challenging enough for any justice system.

                                  10
Denedo v. United States, No. 07-8012/NA

Columbia, sitting by designation, concurring in the result)

(urging “the Joint-Service Committee on Military Justice to

consider and recommend to the President a procedure by which

collateral attacks on courts-martial might be litigated”).4

There is no mention of, and thus no provision for, post-finality

collateral review anywhere within Article 66 or 67, UCMJ.

                D.   Denedo Seeks Collateral Review

     In this case Denedo filed a writ coram nobis at the CCA

seeking to challenge his court-martial conviction on the grounds

that his Sixth Amendment right to counsel was violated because

his counsel was ineffective.   Denedo alleges that his civilian

counsel told him that if he pled guilty he would not be

deported.   He alleges that he recently discovered that this was

not true.   Obviously, this privileged conversation was not

included in the record of trial.      For Denedo to have any hope of

prevailing, evidence extrinsic to the record must be developed.

See Massaro, 538 U.S. at 505 (stating the advantages of

collateral review in developing the factual predicate for an

ineffective assistance of counsel claim); see also DuBay, 17

C.M.A. at 149, 37 C.M.R. at 413.      As the case is final, and no

4
  Chief Judge Cox’s observation is relevant to this case. I note
that military counsel has entered an appearance before this
Court on behalf of Denedo. I question whether, under the
reasoning of the majority opinion, Article 70(a) and (c), UCMJ,
would require that Denedo, and all other similarly situated
litigants whose cases are final, be afforded military counsel as
their cases proceed.

                                 11
Denedo v. United States, No. 07-8012/NA

convening authority or court-martial has jurisdiction over a

discharged servicemember, we have no mechanism for developing

these extrinsic facts.5

         II.   The Effect of Finality Under Article 76, UCMJ

     In addition to lacking statutory jurisdiction over a

civilian’s writ seeking collateral review of a court-martial,

today the Court acts on a case that has been “final” for seven

years.

     Denedo’s bad-conduct discharge was capable of execution on

May 30, 2000, because appellate review was completed and the

findings and sentence were approved, reviewed, and affirmed as

required by the UCMJ.     Execution of the bad-conduct discharge

returned Denedo to civilian status.    Completion of appellate

review also meant his case was “final” for purposes of Article

76, UCMJ.      See Rule for Courts-Martial (R.C.M.) 1209.   As

expressed in Article 76, UCMJ, this means the same proceedings,

findings, and sentence Denedo complains of here are “final and

conclusive” within the court-martial system, subject to specific

exceptions.

     Article 76, UCMJ, states that:

5
  Even if the CCA or this Court acts on Denedo’s claims of
ineffective assistance of counsel, it is unclear how that
necessarily grants the relief he truly requests. He wishes to
stop the deportation proceedings that stem from his conviction.
But neither this Court nor the CCA has the power to prevent the
Department of Homeland Security, Immigration and Customs
Enforcement division, from exercising its deportation powers.

                                  12
Denedo v. United States, No. 07-8012/NA

               The appellate review of records of trial
          provided by this chapter, the proceedings,
          findings, and sentences of courts-martial as
          approved, reviewed, or affirmed as required by
          this chapter, and all dismissals and discharges
          carried into execution under sentences by courts-
          martial following approval, review, or
          affirmation as required by this chapter, are
          final and conclusive. Orders publishing the
          proceedings of courts-martial and all action
          taken pursuant to those proceedings are binding
          upon all departments, courts, agencies, and
          officers of the United States, subject only to
          action upon a petition for a new trial as
          provided in section 873 of this title (article
          73) and to action by the Secretary concerned as
          provided in section 874 of this title (article
          74), and the authority of the President.

(emphases added).

     The language of the statute suggests that once appellate

review is complete, the findings and sentence are “final and

conclusive,” subject only to action upon a petition for a new

trial pursuant to Article 73, UCMJ, remission and suspension

actions by the service secretaries, pursuant to Article 74,

UCMJ, or presidential action.6   No exception is listed for writs

of coram nobis or other collateral review.



6
  Despite this clear statutory limitation the majority cites
United States v. Davis, 63 M.J. 171, 176-77 (C.A.A.F. 2006), for
the proposition that “[w]hen court-martial jurisdiction has been
invoked properly at the time of trial, the jurisdiction of the
Court of Criminal Appeals to review the case does not depend on
whether a person remains in the armed forces at the time of such
review.” Denedo, ___ M.J. ___ (25). In Davis, unlike the
current case, direct review had not been completed; therefore
the case was not yet final. 63 M.J. at 176. Nothing in Davis
or the cases cited therein serves as precedent for the concept

                                 13
Denedo v. United States, No. 07-8012/NA

               A.   Finality Does Not Preclude Collateral
                       Review by Article III Courts

     It was soon recognized that applying the literal language

of Article 76, UCMJ, raised constitutional concerns because it

would, implicitly, conflict with the Suspension Clause.     See

U.S. Const. art. I, § 9, cl. 2; Schlesinger v. Councilman, 420

U.S. at 751.    Consequently the Supreme Court interpreted the

finality provision to not deprive Article III courts of

collateral review authority.     But the Supreme Court did note

that Article 76, UCMJ, “describe[s] the terminal point for

proceedings within the court-martial system.”     Schlesinger, 420

U.S. at 750 (quoting Gusik, 340 U.S. at 132).      And no one

suggests that the Court of Appeals of the Armed Forces is not

part of the “court-martial system.”     See Article 67, UCMJ

(describing this Court’s subject-matter jurisdiction over

courts-martial).

     Instead of taking the Supreme Court’s opinion in

Schlesinger at face value, the majority claims it supports the

proposition that Article 76, UCMJ, is merely a “prudential bar”

to review of final decisions.     This is clearly so for an Article

III court.   But the majority does not recognize that there is a

difference between what is “prudential” for an Article III

court, and what is a statutory directive for an Article I,


that there is “continuing jurisdiction” over cases that are
final under Article 76, UCMJ.

                                   14
Denedo v. United States, No. 07-8012/NA

legislatively created court.   While an Article III court may, if

it wishes, step into the breach whenever constitutional

justiciability requirements are satisfied, this Court is limited

to acting only when our statutory grant so allows.     Goldsmith,

526 U.S. at 535.

     Schlesinger is not to the contrary.   The statutory

framework, as drafted by Congress, signed into law by the

President, and interpreted by the Supreme Court, counsels that

we yield to the Article III courts once we have reached the

“terminal point,” as described by the finality provision in

Article 76, UCMJ.   That collateral review is so circumscribed is

neither surprising nor unjust given the reality that, where a

case is final for purposes of Article 76, UCMJ, the individual

will almost certainly no longer be a servicemember.7

          B.   Ignoring the Effect of Article 76, UCMJ,
                 Eviscerates the Statutory Scheme

     The majority cites the text of Article 76, UCMJ, but avoids

discussing the specific exceptions to finality listed therein.


7
  That Article 76, UCMJ, is bypassed by the majority as
irrelevant to jurisdiction is surprising. Two years ago this
Court, in response to the Government’s argument that the Court
did not have jurisdiction because a case was final, did not say
that finality was irrelevant to its review. Loving v. United
States, 62 M.J. 235, 240-45 (C.A.A.F. 2006). Instead, it went
through a lengthy analysis to explain why the case was not, in
fact, final under Article 76, UCMJ, although it ultimately
concluded that it need not address whether this Court has
jurisdiction after a case is final. Id.


                                15
Denedo v. United States, No. 07-8012/NA

Having avoided the listed exceptions, it suggests that Article

76, UCMJ, is wholly “prudential” for both Article I and Article

III courts.   Given the holdings of the Supreme Court and the

language of the statute, this interpretation is perplexing.     The

only exception to Article 76, UCMJ, finality recognized by the

Supreme Court is Article III collateral review –- i.e., review

outside the military justice system.   Schlesinger, 420 U.S. at

749.   And the only exceptions to finality contained within

Article 76, UCMJ, itself are petitions for a new trial under

Article 73, UCMJ, remission or suspension under Article 74,

UCMJ, or presidential action.

       Article 73, UCMJ, allows for collateral review within two

years of convening authority action.   Tellingly, this “special

post-conviction remedy,” Burns v. Wilson, 346 U.S. 137, 141

(1953), is vested not in this Court, but in the judge advocates

general of each branch unless the case is pending before this

Court or the CCA at the time the petition is made.   An Article

73, UCMJ, petition for new trial, is the sole statutory

provision for collateral review of final judgments by a court

within our system.   See Article 76, UCMJ.   The decisions of at

least two federal courts of appeal confirm this point, and

today’s decision creates a circuit split.    See Witham, 355 F.3d

at 505; Gilliam, 2000 U.S. App. LEXIS 3684, at *5, 2000 WL

268491, at *2.   The position of these courts is consistent with


                                 16
Denedo v. United States, No. 07-8012/NA

the position of the solicitors general of the United States in

Gusik and Schlesinger.     Brief for Petitioners on the

Jurisdictional Issues at 7, Schlesinger, 420 U.S. 738 (No. 73-

662); Brief for Respondent at 3-4, Gusik, 340 U.S. 128 (No.

110).

        The majority opinion’s contrary interpretation ignores both

the language of the statute and the statutory limitations placed

on claims for a new trial.    Denedo’s claim is nothing more than

a petition for a new trial, dressed up as a writ of coram nobis.8

For this Court to permit a petition for a new trial to escape

the statutory limitations placed upon it by Congress and allow

this petition to proceed as a writ of coram nobis eviscerates

Article 73, UCMJ, and renders Article 76, UCMJ’s, finality

provision meaningless.    See Reiter v. Sonotone Corp., 442 U.S.

330, 339 (1979) (citing United States v. Menasche, 348 U.S. 528,

538-539 (1955)) (“In construing a statute we are obliged to give

effect, if possible, to every word Congress used.”).


8
  A writ coram nobis must be directed at the court that issued
the decision. Lowery v. McCaughtry, 954 F.2d 422, 423 (7th Cir.
1992); see generally Abraham L. Freedman, The Writ of Error
Coram Nobis, 3 Temple L.Q. 365 (1929); Note, 37 Harv. L. Rev.
744 (1924). Because we do not have standing courts, the
military justice system appears ill-suited to this form of
relief, as this Court recently acknowledged. See Loving, 62
M.J. at 251-55. The majority’s attempt to transmogrify the CCA
into a trial court for the purpose of the analysis in this case
is unfounded. The CCA is in no better position to rule on a
writ coram nobis than the federal courts or we are. None were
the original trial court.

                                  17
Denedo v. United States, No. 07-8012/NA

     Today’s decision is disturbing.      By asserting it can act on

a final case involving a person who is not within Article 2,

UCMJ, and ignoring the clear language of the statutory scheme,

the Court effectively asserts that it can review any case, at

any time.   There is now no terminal point for this Court’s

jurisdiction.

                 III.   Clinton v. Goldsmith Redux?

     The justification for today’s opinion rests on tautologies,

such as “Congress enacted the UCMJ under its power to regulate

the armed forces,” and “the military is an institution with

distinct traditions and disciplinary concerns.”     These are

truisms, and thus no doubt true.      Of course, it is also true

that Denedo is lawfully discharged from the military and that

the Constitution only grants Congress the power, vis-à-vis this

Court, to “make Rules for the Government and Regulation of the

land and naval Forces.”    U.S. Const. art. I, § 8, cl. 14.

     But the majority’s justification is troubling not so much

because it is misplaced, but because it is highly reminiscent of

the position of this Court prior to the Supreme Court’s decision

in Clinton v. Goldsmith.    At that time this Court, without

statutory authority, asserted it had collateral review power

over cases that were final.9    Garrett v. Lowe, 39 M.J. 293, 295


9
  Goldsmith was a final case heard on collateral review. 526 U.S.
at 532-33. While the Supreme Court could have decided Goldsmith

                                 18
Denedo v. United States, No. 07-8012/NA

(C.M.A. 1994); Del Prado v. United States, 23 C.M.A. 132, 133-

34, 48 C.M.R. 748, 749-50 (1974); United States v. Frischholz,

16 C.M.A. 150, 151-53, 36 C.M.R. 306, 307-09 (1966).

     It was upon those decisions, and the analysis that underlay

them, that this Court’s decision in Goldsmith rested.    See,

e.g., Goldsmith v. Clinton, 48 M.J. 84, 86 n.3 (C.A.A.F. 1998)

(citing Frischholz, 16 C.M.A. at 151-52, 36 C.M.R. at 308

(stating that Article 67, UCMJ, does not describe the full

powers of this Court; rather, the Court also possesses

incidental powers as part of its responsibility under the UCMJ

to protect the constitutional rights of members of the armed

forces), and Gale v. United States, 17 C.M.A. 40, 42, 37 C.M.R.

304, 306 (1967) (stating that Congress intended to grant this

Court “supervisory power over the administration of military

justice”)).   Those decisions, contrary to the well-established

principle of expressly limited jurisdiction of Article I courts,

were based on the notion that this Court had plenary power over

the administration of military justice and all things over which

it once had jurisdiction.   See Goldsmith, 48 M.J. at 86-87


based on finality, that issue was not raised, and it decided the
case based on an arguably more important jurisdictional theory –
- that this Court does not have plenary power over everyone and
everything that has, at some point, touched the military justice
system. Id. at 536. Applying the logic of the Court’s opinion
in Goldsmith –- a strict interpretation of this Court’s
legislative grant of authority –- to Articles 2, 67, and 76,
UCMJ, yields a result opposite to the conclusion reached by the
majority in this case.

                                19
Denedo v. United States, No. 07-8012/NA

(stating that “Congress intended for this Court to have broad

responsibility with respect to the administration of military

justice”).   Given that this analytic framework was expressly

rejected by the Supreme Court when it reversed our decision in

Goldsmith, it is both significant and surprising that the

majority relies upon these cases today.

     When the Supreme Court overturned this Court’s Goldsmith

opinion, it made it clear that this Court occupied only a small

plot of the judicial landscape, and that that plot was

circumscribed by statute.   Goldsmith, 526 U.S. at 533-35.

Inexplicably, this Court appears determined not to heed the

Supreme Court’s unequivocal directive that it stay squarely

within the express limits of statutory jurisdiction.10

         IV.    Denedo’s Claims Are Not Uniquely Military
                 in Nature, and Collateral Review is
               Not Foreclosed in an Article III Court

     Today’s decision is particularly odd given the facts of

this case.   The majority appears to argue that this Court must

review Denedo’s case because it involves unique aspects of


10
  The majority’s reliance on footnote eleven of Goldsmith is
misplaced. There, the Supreme Court cited, inter alia, Noyd v.
Bond, 395 U.S. 683, 693-99 (1969), and Burns v. Wilson, 346 U.S.
at 142, for the proposition that once a servicemember had
exhausted his military remedies, final decisions of the military
justice system could be collaterally reviewed under 28 U.S.C. §
2241(c) (2000), by Article III courts. In Goldsmith, the
Supreme Court said nothing about collateral review of final
judgments by this Court after a petitioner had exhausted the
remedies outlined in Article 76, UCMJ.

                                 20
Denedo v. United States, No. 07-8012/NA

military justice.    If we do not review, the argument goes, no

one can or will.    This logic is flawed, as both premises are

unsound.

     First, there is nothing uniquely military about this case.

While this case, or any case for that matter, can be cloaked in

military justice rhetoric, this is essentially a garden variety

claim of ineffective assistance of counsel, coupled with an

argument regarding an immigration problem.

         Denedo, who is a civilian, claims he could not have raised

his Sixth Amendment claim before now.    This constitutional claim

is grounded in conversations that transpired between Denedo and

his civilian defense counsel and the intricacies of federal

immigration law.    Neither this Court nor the CCA has a record of

Denedo’s conversation with his civilian lawyer, special

knowledge beyond that of an Article III court of the myriad ways

to prove ineffective assistance under Strickland v. Washington,

466 U.S. 668 (1984), or any expertise with respect to

immigration law.    There is no colorable argument that this Court

is in a better position to review this claim than an Article III

court.

     Nor is it correct that this Court is the sole option on

collateral review if the correct standard is applied.    The fact

that this Court had not weighed in on Denedo’s claim would not

have been dispositive of whether an Article III court would


                                  21
Denedo v. United States, No. 07-8012/NA

address the merits of his claim, because he claims that he only

recently learned of violation of his constitutional rights,

i.e., after direct review was completed.   Roberts v. Callahan,

321 F.3d 994, 995 (10th Cir. 2003) (citing Lips v. Commandant,

United States Disciplinary Barracks, 997 F.2d 808, 811 (10th

Cir. 1993)) (stating that there is an exception to exhaustion

and waiver requirements on collateral review when the petitioner

can show actual prejudice and good cause why the petition had

not been previously brought); Hatheway v. Sec’y of Army, 641

F.2d 1376, 1380 (9th Cir. 1981), abrogated on other grounds by

High Tech Gays v. Defense Indus. Sec. Clearance Office, 895 F.2d

563 (9th Cir. 1990) (Article III courts will collaterally review

a final court-martial when the military courts have not given

“full and fair consideration” to the petitioner’s claim); Calley

v. Callaway, 519 F.2d 184, 203 (5th Cir. 1975) (“Military court-

martial convictions are subject to collateral review by federal

civil courts   . . . where . . . exceptional circumstances have

been presented which are so fundamentally defective as to result

in a miscarriage of justice.”).    A federal court may or may not

determine that Denedo’s claim constitutes a serious

constitutional claim warranting collateral review of a final

judgment.   See Matias v. United States, 923 F.2d. 821, 825 (Fed.

Cir. 1990).    But if it determines review is warranted, there is

nothing to prevent its review or development of facts not


                                  22
Denedo v. United States, No. 07-8012/NA

resolved by military courts because they arose after the case

was final and the military justice system had no jurisdiction

under the UCMJ.

     The majority’s discussion of the collateral review

exhaustion requirement ignores the point that the exhaustion

problem is one that it creates today.   The majority opinion

relies on four federal district court cases for the proposition

that an Article III Court will not entertain Denedo’s writ.

Tatum v. United States, No. RDB-06-2307, 2007 U.S. Dist. LEXIS

61947, at *12-*13, 2007 WL 2316275 at *7 (D. Md. Aug. 7, 2007);

Fricke v. Sec’y of the Navy, No. 03-3412-RDR, 2006 U.S. Dist.

LEXIS 36548, at *9-*14, 2006 WL 1580979 at *2-*5 (D. Kan. June

5, 2006); MacLean v. United States, No. 02-CV-2250-K, 2003 U.S.

Dist. LEXIS 27219, at *13-*15 (S.D. Cal. June 6, 2003); Parker

v. Tillery, No. 95-3342-RDR, 1998 U.S. Dist. LEXIS 8399, at *3-

*5, 1998 WL 295574 at *1-*2 (D. Kan. May 22, 1998).   But none of

those cases addresses evidence discovered after the petitioner’s

case was final, and each assumes that the petitioner could have

brought an extraordinary writ in the military justice system.

If this Court had held that no jurisdiction exists over either a

civilian with no relationship to the military or a case once it

is final under Article 76, UCMJ, Denedo would have been able to

file his claim in an Article III court without fear of a

dismissal based on exhaustion.


                                 23
Denedo v. United States, No. 07-8012/NA

                         V.   Conclusion

     There is no question that Congress intended this Court to

be the final court of review within the military justice system

and to review those cases and matters it placed within our

limited grant of jurisdiction.   Those judgments are entitled to

deference by the Article III Courts, which generally will not

conduct de novo review of claims we have considered or permit

collateral review of questions of fact we resolved.   United

States ex rel. New v. Rumsfeld, 448 F.3d 403, 409 (D.C. Cir.

2006); Witham, 355 F.3d at 505; McElhaney v. Erker, 98 Fed.

Appx. 417, 418 (6th Cir. 2004); Roberts, 321 F.3d at 995;

Brosius v. Warden, 278 F.3d 239, 245 (3d Cir. 2002); Matias, 923

F.2d. at 826; Hatheway, 641 F.2d at 1379; Allen v. VanCantfort,

436 F.2d 625, 629 (1st Cir. 1971); Harris v. Ciccone, 417 F.2d

479, 481 (8th Cir. 1969); see also 129 Cong. Rec. 24, 34,312-13

(1983).

     But the statutory scheme does not permit this Court to

exercise jurisdiction over a civilian’s case that is final, in

derogation of Articles 2, 67, 69, 73, and 76, UCMJ, and in the

absence of a specific legislative grant of authority.   On the

contrary, the scheme suggests that in the absence of a military

remedy, a petitioner may seek relief from an Article III court.

As the statutory scheme does not confer jurisdiction over a

civilian who has severed all connection to the military or allow


                                 24
Denedo v. United States, No. 07-8012/NA

for review once a decision is final under Article 76, UCMJ, I

believe the Court should dismiss Denedo’s petition, thereby

allowing him to pursue his claim in an Article III court.11

“Every extension of military jurisdiction is an encroachment on

the jurisdiction of the civil courts.”    Reid, 354 U.S. at 21.

Today we encroach on Article III jurisdiction without reason.     I

respectfully dissent.




11
  Because I conclude that the Court does not have jurisdiction,
I would not reach the substantive issue in this case. I do
note, however, that the majority appears to ignore the most
recent precedent on the intersection of ineffective assistance
of counsel and the collateral consequences of a court-martial,
United States v. Miller, 63 M.J. 452 (C.A.A.F. 2006), as well as
precedents that are contrary to United States v. Kwan, 407 F.3d
1005 (9th Cir. 2005). See Jiminez v. United States, 154 Fed.
Appx. 540, 541 (7th Cir. 2005); Broomes v. Ashcroft, 358 F.3d
1251, 1257 (10th Cir. 2004); United States v. Gonzalez, 202 F.3d
20, 25-28 (1st Cir. 2000).




                               25